Citation Nr: 1500159	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in April 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2011, May 2012, and August 2014, the Board remanded the appellant's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The Board has reviewed not only the physical claims file, but also the Veteran's electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The death certificate reflects that the immediate causes of death were intracerebral hemorrhage and respiratory failure.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The causes of the Veteran's death have not been shown to be etiologically related to any disease, injury, or event in service, to include conceded herbicide exposure; presumptive service connection under 38 C.F.R. § 3.309(e) is not for application.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases, including claims for service connection for the cause of a veteran's death, generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the June 2008 and June 2012 notice letters substantially satisfied the notice requirements of the VCAA and Hupp, the latter of which was sent to the appellant pursuant to the Board's May 2012 remand directive.  The letters explained that evidence was required showing that a service-connected disability or an injury or disease that was incurred in or aggravated by service was the principal or contributory cause of the Veteran's death.  The letters also advised the appellant that the Veteran was not service-connected for any disability at the time of his death, and they explained the respective responsibilities of the appellant and VA under the VCAA.  The appellant's claim was subsequently readjudicated by way of January 2013 and October 2014 Supplemental Statements of the Case (SSOCs), such that any issue as to the timeliness of the June 2012 notice is harmless.  Therefore, the Board finds that there was substantial compliance with its remand directive, and that the duty to notify has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because service connection is denied herein, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records and service personnel records have been associated with the claims file, as directed by the Board in its June 2011 remand.  The appellant has not identified any additional relevant treatment records for VA to obtain.  

In this regard, the Board notes that pursuant to the June 2011 and May 2012 Board remand directives, the RO sent letters to the appellant in June 2011 and June 2012, respectively, requesting that she identify any outstanding treatment records relating to her claim, and requesting in particular that she provide a completed Form 21-4142 authorization for VA to obtain copies of the Veteran's final hospitalization records from Hospital Hima San Pablo.  No reply was ever received.  Therefore, the Board finds that VA's duty to assist in this regard has been satisfied, and that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination or obtain a VA medical opinion when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An October 2014 VA medical opinion was obtained pursuant to the Board's August 2014 remand directive, which medical opinion answered all the questions posed by the Board.  The Board finds that the October 2014 VA medical opinion is adequate upon which to base a decision with regard to the Veteran's claim.  The examiner reviewed the claims file, provided the requested opinion, and included an adequate rationale for his conclusions.  The Board acknowledges that in part of the medical opinion, the VA examiner wrote that he could not attribute the causes of the Veteran's death to his active service "without resorting to mere speculation."  The Board notes, however, that the October 2014 VA examiner did not opine that he could not provide any medical opinion without resorting to mere speculation.  Rather, the VA examiner opined that that it is less likely as not that the causes of the Veteran's death are related to his service, including herbicide exposure.  The examiner reasoned that there was a lack of any treatment records (other than the Veteran's service treatment records), such that to attribute the causes of the Veteran's death to his active service (without any medical evidence) would constitute mere speculation.  In other words, the VA examiner opined that that the Veteran's cause of death cannot be attributed to his service without any relevant medical evidence (other than a death certificate).  Therefore, the Board finds that an adequate medical opinion was provided that was supported by sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes again that the RO made multiple requests to the appellant that she identify any relevant treatment records for VA to obtain, and that she provide the necessary Form 21-4142 authorization form so that the Veteran's records of his final hospitalization could be associated with the claims file, but she has failed to do so.  The Board emphasizes that the duty to assist is a two-way street, as was emphasized (in bold) in the May 2012 Board remand with regard to the lack of medical documentation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c) (1).

The Veteran served on active duty from December 1965 to December 1967.  In April 2008, the Veteran died.  His death certificate shows that the immediate causes of death were intracerebral hemorrhage and respiratory failure.  The appellant is his widow.  She asserts that the causes of the Veteran's death are due to his active service, particularly herbicide exposure in Vietnam.

As an initial matter, at the time of the Veteran's death, he was not service-connected for any disability.

The Veteran's service personnel records reflect that he served for one year in Vietnam from July 1966 to July 1967.  Therefore, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases.  The Board notes, however, that intracerebral hemorrhage and respiratory failure are not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.

The appellant is not precluded, however, from otherwise proving entitlement to service connection on a direct basis based on his presumed herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any treatment for any brain or cranial condition or injury, or any respiratory condition.  The Board adds that these records are silent as to any of the possible symptomatology of intracerebral hemorrhage described by the October 2014 VA examiner (which opinion is discussed below), namely, headache, vomiting, impaired or depressed consciousness, or neurologic deficit or neurologic symptoms such as aphasia, dysarthria, hemiparesis, hemosensory deficits, visual field deficits, progressive decline of consciousness, or seizure.

The Board notes that none of the Veteran's post-service treatment records have been associated with the claims file (despite two separate requests sent to the appellant to identify records for VA to obtain and to provide the requisite Forms 21-4142), including none of his records from his final hospitalization.

An October 2014 VA medical opinion was obtained.  The VA examiner noted that he reviewed the claims file, including the Veteran's service treatment records.  As noted above, there are no post-service treatment records in the claims file.  The VA examiner nevertheless checked the Veteran's CAPRI system file and noted that there was no record of treatment or clinical visits of any kind and that the Veteran apparently chose not to be seen at the San Juan VA medical system.  The VA examiner opined that it is less likely as not that the causes of the Veteran's death are related to his service including herbicide exposure.  The examiner reasoned that there was a lack of any treatment records (other than the Veteran's service treatment records), and that to attribute the causes of the Veteran's death to his active service without any medical evidence would constitute mere speculation.  The examiner noted that the presentation of intracerebral hemorrhage may be acute, with headache, vomiting, neurologic deficit, and impaired consciousness, or subacute, with progressive neurologic symptoms that may include aphasia, dysarthria, hemiparesis, hemosensory deficits, visual field deficits, progressive decline of consciousness, and seizure.  Citing Daroff: Bradley's Neurology in Clinical Practice, 6th edition, the VA examiner noted that the clinical presentation of intracerebral hemorrhage may include increased intracranial pressure, vomiting, and depressed level of consciousness.  The examiner added that the Institute of Medicine and Department of Veterans Affairs trainings and fast letters are silent as to any relationship between Agent Orange exposure and intracerebral hemorrhage with respiratory failure.  

In light of the complete lack of any medical evidence of record except for the Veteran's service treatment records that are silent as to any symptoms indicating any brain or cranial condition or any respiratory condition, and in light of the October 2014 VA examiner's opinion that the causes of the Veteran's death are less likely as not related to his active service (including herbicide exposure), the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to his presumed herbicide exposure in Vietnam or otherwise related to his active service.  The Board notes that the October 2014 VA examiner's opinion is not contradicted by any of the medical evidence of record, and it is supported by a sound rationale (including in particular the lack of any records of treatment whatsoever for intracerebral hemorrhage or its typical clinical symptomatology).  

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was his presumed exposure to herbicides in Vietnam.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2014).  Again, the Board adds as an aside that the appellant never responded to more than one request by the RO for copies of the Veteran's treatment records, including from his final hospitalization.  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


